UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4908



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MIGUEL MARTINEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:05-cr-01331-PMD)


Submitted: August 30, 2007                 Decided:   September 5, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Michael Hisker, Duncan, South Carolina, for Appellant.
Carlton R. Bourne, Jr., Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Miguel Martinez pled guilty to conspiracy to distribute

cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2000).

He was sentenced to 262 months of imprisonment. Martinez’ attorney

on appeal has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), concluding there are no meritorious issues for

appeal,   but   questioning   whether   the   district   court   erred   in

applying the sentencing guidelines as mandatory in violation of

United States v. Booker, 543 U.S. 220 (2005). Because the district

court in fact appropriately applied the guidelines as advisory in

sentencing Martinez post-Booker, and advised him of the advisory

nature of the guidelines at the plea hearing, we find counsel’s

claim meritless.

           Martinez was advised of his right to file a pro se

supplemental brief, but has not done so.            In accordance with

Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal.            We therefore affirm

Martinez’s conviction and sentence.           This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.             If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.         Counsel’s motion

must state that a copy thereof was served on the client.                 We


                                 - 2 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -